United States Securities and Exchange commission Washington, D.C. 20549 Form 10-K (Mark one) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended May 31, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period From To Commission File Number: 0-21626 Electroglas, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 77-0336101 (State of Incorporation) (I.R.S. Employer Identification No.) 5729 Fontanoso Way, San Jose, California 95138 (408) 528-3000 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.01 par value (Title of Class) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act of 1933, as amended.Yes []No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Act of 1934, as amended.Yes []No [ X ] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X As of December 1, 2007, the aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant was approximately $38,000,000 based on the closing sale price as reported on the Nasdaq Global Market on such date. This calculation does not reflect a determination that certain persons are affiliates of the Registrant for any other purposes. 1 As of July 28, 2008, the Registrant had 26,718,000 outstanding shares of Common Stock. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s Proxy Statement in connection with the Annual Meeting of Stockholders, to be held on October 15, 2008, are incorporated by reference into Part III of this Form 10-K. 2 Electroglas, Inc. Form 10K For the Year Ended May 31, 2008 INDEX Pages FORWARD-LOOKING STATEMENTS 4 PART I 6 Item 1.Business…………… 6 Item 1A.Risk Factors…………… 11 Item 1B.Unresolved Staff Comments…………… 15 Item 2.Properties…………… 15 Item 3.LegalProceedings…………… 15 Item 4.Submission of Matters to a Vote of Security Holders…………… 15 PART II…………… 15 Item 5.Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 15 Item 6.Selected Financial Data…………… 17 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations…………… 18 Item 7A.Quantitative and Qualitative Disclosures about Market Risk…………… 27 Item 8.Financial Statements and Supplementary Data…………… 28 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure…………… 52 Item 9A(T).Controls and Procedures…………… 53 Item 9B.Other Information…………….…………….…………… 53 PART III…………… 53 Item 10.Directors and Executive Officers of the Registrant and Corporate Governance…………… 53 Item 11.Executive Compensation…………… 53 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters………… 53 Item 13.Certain Relationships and Related Transactions and Director Independence…………… 53 Item 14.Principal Accountant Fees and Services. …………… 53 PART IV…………… 54 Item 15.Exhibits and Financial Statement Schedules…………… 54 SIGNATURES…………… 56 3 Forward-Looking Statements The following discussion should be read in conjunction with our accompanying Financial Statements and the related notes thereto.This Annual
